Due to filesize constraints, this filing is being made in 6 related submissions. This submission is the 4th of the 6 related submissions. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01944 Principal Variable Contracts Funds, Inc. (Exact name of registrant as specified in charter) High Street Des Moines, IA 50392 (Address of principal executive offices) (Zip code) MICHAEL D. ROUGHTON Copy to: The Principal Financial Group John W. Blouch, Esq. Des Moines, Iowa 50392-0300 Dykema
